DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/935,915.  Claims 1-20 are currently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



	Regarding claim 13, claim limitation “high pressure” has been interpreted as a “pressure larger than or equal to a predetermined value”.

Claim Objections
Claim 15 is objected to because of the following informalities:  lines 1-2, “wherein pressure-scaled” should be changed to - -wherein the pressure-scaled- -.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 5, “when hydrostatic” should be changed to - -when the hydrostatic- -.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 7, “output signal generated” should be changed to - -output signal is generated- -.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  line 3, “has second” should be changed to - -has a second- -.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 8, “output signal generated” should be changed to - -output signal is generated- -.  Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a hydrostatic transmission pressure monitoring system including a pressure scaling device fluidly coupled to the hydraulic pump-motor circuit and configured to generate a pressure-scaled output signal substantially proportional to a peak circuit pressure within the hydraulic pump-motor circuit; and a pressure sensor data source fluidly coupled to the pressure scaling device and configured to generate pressure sensor data indicative of the pressure-scaled output signal, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a hydrostatic transmission pressure monitoring system including a signal outlet at which a pressure-scaled output signal is generated, the pressure-scaled output signal substantially proportional to the peak circuit pressure; a pressure sensor in fluid communication with the signal outlet and configured to generate pressure sensor data indicative of the pressure-scaled output signal; and a controller in signal communication with the pressure sensor and configured to monitor the peak circuit pressure within the hydraulic pump-motor circuit utilizing the pressure sensor data, in combination with the other elements required by independent claim 16.
The prior art does not disclose nor render obvious a work vehicle including a hydrostatic infinitely variable transmission (IVT) including a pressure sensor in fluid communication with the signal outlet and configured to generate pressure sensor data indicative of the pressure-scaled output signal; and a controller coupled to the pressure sensor and configured to estimate the peak circuit pressure within the hydraulic pump-motor circuit utilizing the pressure sensor data received by the controller during operation of the hydrostatic IVT, in combination with the other elements required by independent claim 20.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOFF et al. (US 9,046,160) discloses a differential pressure control system (see ABSTRACT).
HENSON et al. (US 2015/0120148 A1) discloses a work vehicle control system (see ABSTRACT).
CHISHOLM et al. (US 2009/0143952 A1) discloses a work vehicle power management system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655